          Case 1:21-ml-00139-RBC Document 1 Filed 02/12/21 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 IN RE APPLICATION OF USA PURSUANT                     ML No. _21-ML-139______________
 TO 18 U.S.C. 3512 FOR 2703(d) ORDER FOR
 ONE E-MAIL ACCOUNT AND ONE
 DOMAIN NAME SERVICED BY
 NAMECHEAP, INC.


Reference:   DOJ Ref. # CRM-182-75423; Subject Accounts: sale@sereneimpulses.com and
sereneimpulses.com

                      APPLICATION OF THE UNITED STATES
                   FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. §§ 2703(d) and

3512(a), and the Treaty Between the Government of the United States of America and the

Principality of Liechtenstein on Mutual Legal Assistance in Crimnal Matters, Liech.-U.S., S.

TREATY DOC. NO. 107-16 (2002) (hereinafter, the “Treaty”), to execute a request from the

Principality of Liechtenstein (“Liechtenstein”). The proposed Order would require Namecheap,

Inc. (“PROVIDER”), an electronic communication service and/or remote computing service

provider located in Los Angeles, California, to disclose certain records and other information

pertaining to the PROVIDER accounts associated with the e-mail account

sale@sereneimpulses.com and the domain name sereneimpulses.com, as set forth in Part I of

Attachment A to the proposed Order, within ten days of receipt of the Order. The records and

other information to be disclosed are described in Part II of Attachment A to the proposed Order.
          Case 1:21-ml-00139-RBC Document 1 Filed 02/12/21 Page 2 of 7




In support of this application, the United States asserts:

                       LEGAL BACKGROUND AND JURISDICTION

     1.        PROVIDER is a provider of an electronic communication service, as defined in

18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Accordingly, the United States may use a court order issued under § 2703(d) to require

PROVIDER to disclose the items described in Part II of Attachment A. See 18 U.S.C.

§ 2703(c)(2) (Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part II.B of Attachment A).

     2.        Pursuant to the applicable treaty, this Court has jurisdiction to issue the proposed

Order. See Treaty art. 5(1) (authorizing courts to issue orders necessary to execute the request).

In addition, this Court has jurisdiction to issue the proposed Order because it is “a court of

competent jurisdiction,” as defined in 18 U.S.C. § 2711. 18 U.S.C. § 2703(d). Specifically, the

Court “is acting on a request for foreign assistance pursuant to [18 U.S.C.] section 3512.”

18 U.S.C. § 2711(3)(A)(iii); see also 18 U.S.C. § 3512(a)(2)(B) (court may issue “a warrant or

order for contents of stored wire or electronic communications or for records related thereto, as

provided under section 2703”); 18 U.S.C. § 3512(c)(3) (“application for execution of a request

from a foreign authority under this section may be filed . . . in the District of Columbia”).

     3.        Section 3512 provides:

               Upon application, duly authorized by an appropriate official of the
               Department of Justice, of an attorney for the Government, a Federal
               judge may issue such orders as may be necessary to execute a
               request from a foreign authority for assistance in the investigation
               or prosecution of criminal offenses, or in proceedings related to the
               prosecution of criminal offenses, including proceedings regarding
               forfeiture, sentencing, and restitution.

18 U.S.C. § 3512(a)(1). This application to execute Liechtenstein’s request has been duly

authorized by an appropriate official of the Department of Justice, through the Criminal



                                                      2
           Case 1:21-ml-00139-RBC Document 1 Filed 02/12/21 Page 3 of 7




Division, Office of International Affairs,1 which has authorized execution of the request and has

delegated the undersigned to file this application. The undersigned has reviewed the request and

has confirmed that it was submitted by authorities in Liechtenstein in connection with a criminal

investigation and/or prosecution.

      4.        A court order under § 2703(d) “shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that . . . the

records or other information sought, are relevant and material to an ongoing criminal

investigation.” 18 U.S.C. § 2703(d). Accordingly, the next section of this application sets forth

specific and articulable facts showing that there are reasonable grounds to believe that the

records and other information described in Part II of Attachment A are relevant and material to

an ongoing criminal investigation.

                                        RELEVANT FACTS

      5.        Authorities in Liechtenstein are investigating an unknown suspect(s) for fraud

offenses, which occurred from August 11, 2020 to and including August 13, 2020, in violation of

the criminal law of Liechtenstein, specifically, Sections 108, 126c, and 148a of the Liechtenstein

Criminal Code. A copy of the applicable laws is appended to this application. The United

States, through the Office of International Affairs, received a request from Liechtenstein to

provide the requested records to assist in the criminal investigation and/or prosecution. Under

the Treaty, the United States is obligated to render assistance in response to the request.




1
  The Attorney General, through regulations and Department of Justice directives, has delegated to the
Office of International Affairs the authority to serve as the “Central Authority” under treaties and
executive agreements between the United States and other countries pertaining to mutual assistance in
criminal matters. See 28 C.F.R. §§ 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and
81C (2018).
                                                       3
             Case 1:21-ml-00139-RBC Document 1 Filed 02/12/21 Page 4 of 7




      6.          According to authorities in Liechtenstein, on or around August 11, 2020, an

unknown suspect(s) sent a phishing e-mail to a citizen of Liechtenstein (the “victim”) from the e-

mail account sale@sereneimpulses.com. The unknown suspect(s) had designed the e-mail

account to appear as though the victim’s bank (the “Bank”) had sent the e-mail.

      7.          In this e-mail, the unknown suspect(s) directed the victim to provide his personal

information and confirm his online login credentials with the Bank on a secure webpage

belonging to the Bank. Believing that the Bank had sent the e-mail, the victim followed the

instructions in the e-mail, and clicked on the provided link, which directed the victim to a

webpage designed to appear as though it belonged to the victim’s bank. The victim entered his

login credentials for his bank account on this website, which provided access to his account to

the unknown suspect(s).

      8.          Shortly thereafter, the unknown suspect(s) initiated a transfer from the victim’s

bank account in the amount of EUR 2,980 (approximately USD 3,623) to a bank account located

at a bank in Germany and belonging to a person named Jacqueline Pathe.

      9.          The victim belatedly realized that the e-mail account sale@sereneimpulses.com

did not belong to the Bank and he contacted the Bank to block his account and stop all future

transfers.

    10.           On August 13, 2020, the victim filed a criminal complaint with Liechtenstein

authorities. Liechtenstein authorities later learned that German media had publicly reported on a

fraud scheme involving phishing e-mails associated with the Bank. Further, the sophistication

involved in creating the phishing e-mail and the fake website lead Liechtenstein authorities to

believe that the victim is likely the victim of a fraud scheme perpetuated by an organized group

of individuals.



                                                       4
          Case 1:21-ml-00139-RBC Document 1 Filed 02/12/21 Page 5 of 7




    11.        To further their investigation and help determine the identity and location of the

unknown suspect(s), authorities in Liechtenstein seek certain records regarding the e-mail

account sale@sereneimpulses.com and the domain name sereneimpulses.com, which are

serviced by PROVIDER.

                                   REQUEST FOR ORDER

    12.        The facts set forth above show that there are reasonable grounds to believe that

the records and other information described in Part II of Attachment A are relevant and material

to an ongoing criminal investigation. Specifically, these items will help authorities in

Liechtenstein identify and locate the individual(s) who are responsible for the criminal activity

under investigation, and to determine the nature and scope of that criminal activity.

Accordingly, the United States requests that PROVIDER be directed to produce all items

described in Part II of Attachment A to the proposed Order within ten days of receipt of the

Order.

                                                     Respectfully submitted,

                                                     VAUGHN A. ARY
                                                     DIRECTOR
                                                     OFFICE OF INTERNATIONAL AFFAIRS
                                                     OK Bar Number 12199

                                                 By: _/s/ Jason F. Cunningham______________
                                                     Jason F. Cunningham
                                                     Trial Attorney
                                                     MA Bar Number 673495
                                                     Office of International Affairs
                                                     Criminal Division, Department of Justice
                                                     1301 New York Avenue, N.W., Suite 200
                                                     Washington, D.C. 20530
                                                     (202) 616-3596 telephone
                                                     (202) 514-0080 facsimile
                                                     Jason.Cunningham@usdoj.gov




                                                     5
         Case 1:21-ml-00139-RBC Document 1 Filed 02/12/21 Page 6 of 7




                  Relevant Provisions of the Liechtenstein Criminal Code

Section 108 – Deception

   1) Any person who purposefully causes injury to the rights of another person by
      deceiving such other person or a third party about facts in order to induce such other
      person or the third party to do, acquiesce in or omit to do an act, thus causing the injury,
      shall be punished with imprisonment of up to one year or a monetary penalty of 720 daily
      rates.
   2) The perpetrator shall only be prosecuted with the authorization of the person whose rights
      have been injured, unless the act has been committed by means of deception of an official
      in relation to official duties.

Section 126c - Improper use of Computer Programs or Access Data

   1) Any person who develops, launches, distributes, alienates, otherwise makes accessible,
      procures or possesses
          1. a computer program which given its particular nature has been evidently
              developed or adapted to commit the act of obtaining illegal access to a computer
              system (§ 118a), to violate the secrecy of communication (§ 119), to commit the
              act of an improper interception of data (§ 1190), to cause damage to data (§ 126a),
              to cause interference with the functioning of a computer system (§ 126b), or to
              commit a fraudulent misuse of data processing (§ 148a), or any comparable
              device of this kind, or
          2. a computer password, an access code, or comparable data that enables total or
              partial access to a computer system, and does so with the intent to use them to
              commit any of the offences set out in sub-paragraph 1 shall be punished with
              imprisonment of up to six months or with a monetary penalty of up to 360 daily
              rates.
   2) No person shall be punished in accordance with paragraph 1 if such person voluntarily
      prevents that the computer program or comparable device referred to in paragraph 1 or
      the password, access code, any data comparable thereto be used in any of the manners set
      out in § 118a, § 119, § 119a, § 126a, § 126b or § 148a. If there is no danger of any such
      use or if such danger has been eliminated without any contribution by the perpetrator, the
      perpetrator shall not be punished if, not having any knowledge thereof, he voluntarily and
      earnestly endeavors to eliminate such danger.

Section 148a - Fraudulent Misuse of Data Processing
   1) Any person who, with the intent to unlawfully enrich himself or a third party, causes
      damage to the assets of another person by influencing the results of automatic data
      processing by designing the program, by entering, changing, deleting, or suppressing
      data, or by otherwise intervening in the flow of the processing procedure shall be
      punished with imprisonment of up to six months or with a monetary penalty of up to 360
      daily rates.
      Case 1:21-ml-00139-RBC Document 1 Filed 02/12/21 Page 7 of 7




2) Any person who commits the act on a commercial basis or through the act causes damage
   in an amount exceeding 7,500 francs shall be punished with imprisonment of up to three
   years. Any person who through the act causes damage in an amount exceeding 300,000
   francs shall be punished with imprisonment of one to ten years.
